               Case 1:19-cv-11575 Document 1 Filed 12/18/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

MARGARITA FERNANDEZ,

                                                     CASE NO.:
         Plaintiff,
v.

NEW YORK HEALTH CARE, INC.,
a New York for Profit Corporation,

         Defendant.
                                              /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, MARGARITA FERNANDEZ (“Plaintiff”), files this Complaint against

Defendant, NEW YORK HEALTH CARE, INC. (“NYHC” or “Defendant”) and states as

follows:

                                  NATURE OF THE ACTION

         1.      Plaintiff alleges, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§

216(b), that she is: (i) entitled to unpaid wages from Defendant for overtime work for which she

did not receive overtime premium pay, as required by law, (ii) entitled to liquidated damages

pursuant to the FLSA, 29 U.S.C. §§201 et seq; and (iii) declaratory relief pursuant to 28 U.S.C.

§2201.

         2.      Plaintiff further complains, that she is entitled to back wages from Defendant for

overtime work for which she did not receive overtime premium pay as required by the New York

Labor Law §§ 650 et seq. (“NYLL”) and the supporting New York State Department of Labor

regulations.

         3.      New York Labor Law (“NYLL”) Article 5, §§ 160 et seq., Article 6, §§ 190 et seq.,

and Article 19, §§ 650 et seq. require employers to provide employees proper break times and pay
               Case 1:19-cv-11575 Document 1 Filed 12/18/19 Page 2 of 7



employees wages for all hours worked. NYLL Article 6, § 195(3) requires employers to provide

wage statements with accurate information, including the number of hours worked in a work week.

                                        JURISDICTION

         4.     Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) to

recover unpaid back wages, an additional equal amount as liquidated damages, obtain

declaratory relief, and reasonable attorney’s fees and costs.

         5.     The jurisdiction of the Court over this controversy is based upon 29 U.S.C.

§216(b).

                                            PARTIES

         6.     At all times material hereto, Plaintiff was a resident of New York County, New

York.

         7.     At all times material hereto, Plaintiff was a non-exempt employee and performed

related activities for Defendant in New York County, New York.

         8.     At all times material hereto NYHC, was and continues to be a New York

Corporation, with its Principle Executive Office located at 1850 McDonald Avenue, Brooklyn,

New York.

         9.     At all times material hereto NYHC, was and continues to be an accredited

licensed home care agency.

         10.    Among its home care services, NYHC provides aid for elderly patients in their

homes.

                                          COVERAGE

         11.    At all times material hereto Plaintiff was employed by Defendant within the

meaning of the FLSA and NYLL.
                                                 2
             Case 1:19-cv-11575 Document 1 Filed 12/18/19 Page 3 of 7



       12.    Plaintiff was hired by Defendant as Home Health Aid for elderly patients and

performed her duties in the state of New York.

       13.    Throughout her employment, Plaintiff reported to Defendant in her capacity as a

Home Health Aid for elderly patients.

       14.    Throughout her employment, Defendant supervised Plaintiff, assigned Plaintiff

her work duties, and determined the manner and method by which she was to perform her duties.

       15.    At all times material hereto, Defendant was Plaintiff’s “employer” within the

meaning of the FLSA and NYLL.

       16.    Defendant was, and continues to be, an “employer” within the meaning of the

FLSA and NYLL.

       17.    At all times material hereto, Defendant was, and continues to be, “an enterprise

engaged in commerce” within the meaning of the FLSA and NYLL.

       18.    At all times material hereto, Defendant was, and continues to be, an enterprise

engaged in the “handling, selling, or otherwise working on goods and materials that have been

moved or produced for commerce by any person” within the meaning of the FLSA.

       19.    Based upon information and belief, the annual gross revenue of NYHC was in

excess of $500,000.00 per annum during the relevant time periods.

       20.    At all times material hereto, Defendant had two (2) or more employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced for

commerce, including wheelchairs, hospital beds, walkers, and other in-home health care related

goods necessary for the work she performed.

                                        STATEMENT OF FACTS

       21.    NYHC is an accredited licensed home care agency.

       22.    Plaintiff was employed by Defendant as a non-exempt Home Health Aid for
                                                 3
              Case 1:19-cv-11575 Document 1 Filed 12/18/19 Page 4 of 7



elderly patients at all times relevant hereto.

        23.     Plaintiff worked in this capacity from approximately October 2013, to January 21,

2018.

        24.     Throughout her employment, Plaintiff was paid an hourly wage in exchange for

work she performed.

        25.     Plaintiff routinely worked in excess of forty (40) hours per week as part of her

regular job duties.

        26.     Despite working more than forty (40) hours per week, Defendant failed to pay

Plaintiff overtime compensation at a rate of time and a half her regular rate of pay for all hours

worked over forty in a workweek.

        27.     While the Company appears to acknowledge that Ms. Fernandez is entitled to

overtime pay, and paid her at an overtime rate for some overtime hours, Ms. Fernandez was not

paid all of the overtime she was owed. This was due to a practice, which began in September

2017, of habitual non-payment of submitted hours, approximately three (3) hours per week. To

the extent that in some weeks these deleted hours were not overtime hours, they nonetheless

constitute unpaid wages under New York Labor Law.

        28.     Defendant has violated Title 29 U.S.C. §207 and the NYLL from September

2017, to January 21, 2018, in that:

                a. Plaintiff worked in excess of forty (40) hours per week for the period of

                      employment with Defendant; and

                b. No payments or provisions for payment, have been made by Defendant to

                      properly compensate Plaintiff at the statutory rate of one and one-half times

                      hiss regular rate for those hours worked in excess of forty (40) hours per work

                      week as provided by the FLSA and the NYLL.
                                                   4
              Case 1:19-cv-11575 Document 1 Filed 12/18/19 Page 5 of 7



                                     COUNT I
              VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

        29.     Plaintiff realleges and reavers paragraphs 1 through 28 of the Complaint as if

fully set forth herein.

        30.     From at least September 2017 and continuing until January 2018, Plaintiff worked

in excess of the forty (40) hours per week for which Plaintiff was not compensated at the

statutory rate of one and one-half times Plaintiff’s regular rate of pay.

        31.     Plaintiff was, and is, entitled to be paid at the statutory rate of one and one-half

times Plaintiff’s regular rate of pay for all hours worked in excess of forty (40) hours.

        32.     Defendant’s actions in this regard were/are willful and/or showed/show reckless

disregard for the provisions of the FLSA as evidenced by its continued failure to compensate

Plaintiff at the statutory rate of one and one-half times Plaintiff’s regular rate of pay for the hours

worked in excess of forty (40) hours per weeks when it knew, or should have known, such was,

and is due.

        33.     Defendant has failed to properly disclose or apprise Plaintiff of Plaintiff’s rights

under the FLSA.

        34.     Due to the intentional, willful, and unlawful acts of Defendant, Plaintiff suffered

and continues to suffer damages and lost compensation for time worked over forty (40) hours per

week, plus liquidated damages.

        35.     Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to

29 U.S.C. §216(b).

                                  COUNT II
              VIOLATION OF NEW YORK LABOR LAW - UNPAID OVERTIME

        36.     Plaintiff realleges and reavers paragraphs 1 through 28 of the Complaint as if

fully set forth herein.
                                                  5
               Case 1:19-cv-11575 Document 1 Filed 12/18/19 Page 6 of 7



        37.     Defendant failed to pay Plaintiff overtime wages to which she is entitled under the

NYLL and the supporting New York State Department of Labor Regulations.

        38.     Defendant failed to pay Plaintiff one-and-one-half times her regular rate of pay

for all work in excess of forty hours per workweek.

        39.     Through their knowing or intentional failure to pay Plaintiff overtime wages for

hours worked in excess of forty hours per workweek, Defendant has willfully violated the

NYLL, Article 19, §§ 650 et seq., and the supporting New York State Department of Labor

Regulations.

        40.     Due to Defendant’s willful violations of the NYLL, Plaintiff is entitled to recover

from Defendant her unpaid overtime wages, liquidated damages as provided for by the NYLL,

reasonable attorneys’ fees, costs, and pre-judgment and post-judgment interest.

                                  COUNT III
                     VIOLATION OF NEW YORK LABOR LAW
               FAILURE TO PROVIDE ACCURATE WAGE STATEMENTS

        41.     Plaintiff realleges and reavers paragraphs 1 through 28 of the Complaint as if

fully set forth herein.

        42.     Defendant failed to supply Plaintiff with accurate statements of wages as required

under the NYLL, Article 6, § 195(3).

        43.     Specifically, Defendant failed to provide an accurate number of hours worked by

Plaintiff because Defendant failed to accurately state list the time Plaintiff worked on her wage

statements.

        44.     Through its knowing or intentional failure to provide Plaintiff with the accurate

wage statements required under the NYLL, Defendant has willfully violated NYLL, Article 6, §§

190 et seq., and the supporting New York State Department of Labor Regulations.

        45.     Due to Defendant’s willful violations of NYLL, Article 6, § 195(3), Plaintiff is
                                                 6
             Case 1:19-cv-11575 Document 1 Filed 12/18/19 Page 7 of 7



entitled to statutory penalties, reasonable attorneys’ fees, costs, and injunctive relief and

declaratory relief, as provided for by NYLL, Article 6, §198(1-d).

                                    PRAYER FOR RELIEF

       Wherefore, Plaintiff respectfully requests that this Court grant the following relief:

               a.     An award of unpaid wages, overtime compensation and other damages

       due under the FLSA and the New York Labor Law;

               b.     An award of liquidated and/or punitive damages as a result of the

       Defendant’s willful failure to pay wages and overtime compensation pursuant to 29

       U.S.C § 216, and the New York Labor Law;

               c.     An award of prejudgment and post judgment interest;

               d.     An award of costs and expenses of this action together with reasonable

       attorneys’ and expert fees; and

               e.     Such other and further relief as this Court deems just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

Dated: December 18, 2019                                      Respectfully submitted,

                                                      /s/ Andrew R. Frisch
                                                      Andrew R. Frisch
                                                      MORGAN & MORGAN
                                                      8151 Peters Road, Suite 4000
                                                      Plantation, FL 33324
                                                      Tel: 954-WORKERS;
                                                      Fax: 954-327-3013
                                                      E-Mail: afrisch@forthepeople.com
                                                      ANGELI MURTHY, ESQ.
                                                      Pro Hac Vice forthcoming
                                                      Tel: 954-318-0268
                                                      Fax: 954-327-3016
                                                      E-mail: Amurthy@forthepeople.com
                                                      Trial Counsel for Plaintiff


                                                  7
